Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Estate of Larkin Anson Jones, Deceased                Appeal from the County Court at Law of
                                                      Rusk County, Texas (Tr. Ct. No. 08-143-P).
                                                      Opinion delivered by Chief Justice Morriss,
                                                      Justice Carter and Justice Moseley
No. 06-12-00086-CV                                    participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Myrna S. (Hellen) Jones, pay all costs of this appeal.




                                                       RENDERED FEBRUARY 20, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk